--------------------------------------------------------------------------------

CONVERTIBLE LOAN AGREEMENT

This Convertible Loan Agreement (the “Agreement”) is dated for reference the
16th day of April, 2014 (the “Effective Date”).

BETWEEN:                                          ROYAL MINES AND MINERALS
CORP., a Nevada                                        corporation having its
head office at 2580 Anthem Village Dr.,                                      
 Henderson NV 89052                                          (the “Company”) OF
THE FIRST PART   AND:                                        BRUCE MATHESON, an
individual having an address at 1658                                      
 Beach Grove Road, Delta, BC V4L 1P3                                        
 (the “Creditor”)   OF THE SECOND PART

WHEREAS:

A.                The Company holds under license, a process for the recovery of
precious metals from coal ash and other materials (the “Technology”);

B.                The Company has developed and demonstrated the Technology at
its Scottsdale Facility (as defined in paragraph 1.1(l) of this Agreement); and

C.                The Creditor has agreed to loan $100,000 to the Company.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

1.

DEFINITIONS

1.1.                Where used herein or in any amendment hereto each of the
following words and phrases shall have the meanings set forth as follows:

  (a)

"Agreement" means this Loan Agreement including the Schedules hereto together
with any amendments;

  (b)

“Canadian Jurisdiction” every jurisdiction of Canada, except Ontario;

  (c)

“Exploitation Activity” means the exploitation of the Company’s Technology,
whether though the Company’s independent operations, a joint venture agreement
or a license agreement;

  (d)

"Loan" means the loan described in paragraph 2.1 of this Agreement;

  (e)

“Licensor” means the licensor of the Technology to the Company;

  (f)

“Licensor’s Royalty” means the 3.75% royalty on gross revenues from the sale of
gold used by the Technology;

  (g)

“Maturity Date" means the 1st day of April, 2015;

  (h)

"Party" or "Parties" means the parties to this Agreement and their respective
successors and permitted assigns which become parties pursuant to this
Agreement;


--------------------------------------------------------------------------------

-2-

  (i)

"Principal Sum" means the sum of $100,000 to $250,000;

  (j)

“Share” means one share of the Company’s common stock;

  (k)

“JV Operations” means the development and operations of a processing plant at a
new facility for the extraction of precious metals from fly and bottom ash using
the Technology;

  (l)

“Technology” means the Company’s process for the recovery of precious metals
from coal ash and other materials;

  (m)

“Unit” means one Share and one Warrant;

  (n)

“Warrant” means a warrant to purchase one Share at a price of $0.10 per share
expiring (2) years from the date of issuance; and

  (o)

“Warrant Shares” means the Shares to be issued on exercise of the Warrants.


2.

TERMS OF LOAN

2.1.                The Creditor shall loan the Company $100,000 to $250,000
(the “Loan”), $100,000 which was advanced prior to the Effective Date. The Loan
shall be shall be repaid by the Company on the Maturity Date. The Loan shall be
evidenced by a promissory note executed by the Company in favor of the Creditor
in the form attached hereto as Schedule “A” (the “Promissory Note”).

2.2.                Subject to paragraph 2.3 of this Agreement, the Loan shall
accrue interest at a rate of 6% per annum, compounded annually.

2.3.                At any time, prior to the Maturity Date, for a loan from
$100,000 to $249,999 the Creditor shall have the option to receive Units of the
Company in exchange for any portion of Principal Sum (the “Converted Amount”) on
the basis of one Unit of the Company for every $0.05 of the Converted Amount
(the “Unit Conversion Option”).

2.4.                At any time, prior to the Maturity Date, for a loan of
$250,000 the Creditor shall have the option to either 1) choose the Unit
Conversion Option of the Converted Amount or 2) acquire the right to form a
50/50 net proceeds joint venture with the Company using the Company’s Technology
(the “JV Conversion Option”).

2.5.                If the Creditor Exercises the Unit Conversion Option or the
JV Conversion Option, the Creditor will forgive any interest that accrued on the
Converted Amount prior to exercising the Conversion Option.

3.

JOINT VENTURE

3.1.                If the JV Conversion Option is chosen by the Creditor, the
Company and the Creditor shall establish a joint venture (the “Joint Venture”)
to conduct the JV Operations and such other business activities as agreed upon
by the Parties.

3.2.                The Company shall, within ninety (90) days of the Creditor
selecting the JV Conversion Option, form a limited liability corporation
(“Newco”), under the laws of the State of Nevada or other jurisdiction as agreed
upon by the Parties.

3.3.                The Creditor and the Company shall both have a fifty percent
(50%) ownership in Newco and any distributions by Newco shall be made equally.

3.4.                In the event of a judgement by a court of competent
jurisdiction against one or more shareholders of Newco or against one or more
directors of Newco in relation to environmental cleanup or property
rehabilitation for the new facility or any other business activities agreed upon
by the Parties, the Parties shall each equally share in any such costs and each
hereby indemnifies the other up to an amount equivalent to such equal share.

--------------------------------------------------------------------------------

-3-

3.5.                Newco will own all assets necessary to carry out the JV
Operations.

3.6.                The Company and the Creditor shall agree on a budget for
construction and operation of the JV Facility, such budget not to exceed
$250,000, and the Creditor shall advance $250,000 for the purpose of
construction and operation of the JV Facility.

3.7.                The Company shall grant Newco, or cause Newco to be granted,
licensed authority to use the Technology via the Company’s license consistent
with the terms of this Agreement.

4.

ADDITIONAL COVENANTS OF THE COMPANY

4.1.                The Company represents and warrants to the Creditor that:

  (a)

the Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct; and

        (b)

the Shares and Warrant Shares, when issued in accordance with the terms and
conditions of this Agreement, will be duly and validly issued, fully paid and
non-assessable shares of common stock in the capital of the Company.

        (c)

The License is duly authorized, up to date and in good standing.

        (d)

The Company has the right to grant a sublicense under it’s License to Newco on
terms consistent with this Agreement.

4.2.                The Company makes no warranty as to the market value or
effectiveness of the Technology;

4.3.                The Company in no way guarantees that it will be able to
commence any Exploitation Activity or that any profits will result from any
Exploitation Activity; and

4.4.                The Company shall act in good faith in determining
Exploitation Costs.

5.

ADDITIONAL COVENANTS OF THE CREDITOR

5.1.                The Creditor acknowledges that the Licensor retains a
royalty of 3.75% of gross revenues of any gold produced using the Technology.

5.2.                The Creditor represents and warrants to the Company that the
Creditor is an “accredited investor” as defined in National Instrument 45-106
adopted by Canadian securities regulators.

5.3.                The Creditor represents and warrants to the Company that the
Creditor is an "accredited investor" as defined in Rule 501 of Regulation D of
the Securities Act.

5.4.                The Creditor acknowledges that the Shares, the Warrants and
the Warrant Shares are “restricted securities” within the meaning of the
Securities Act and will be issued to the Creditor in accordance with an
exemption from the registration requirements of the Securities Act provided by
Rule 506 of Regulation D of the Securities Act based on the representations and
warranties of the Creditor in this Agreement.

5.5.                The Creditor agrees to resell the Shares or the Warrant
Shares pursuant to registration under the Securities Act, or pursuant to an
available exemption from registration pursuant to the Securities Act.

--------------------------------------------------------------------------------

-4-

5.6.                The Creditor acknowledges and agrees that all certificates
representing the Shares, the Warrants and the Warrant Shares will be “restricted
securities” under the Securities Act and will be endorsed with the following
legend in accordance with Regulation D of the Securities Act or such similar
legend as deemed advisable by the lawyers for the Company to ensure compliance
with the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT.”

5.7.                The Creditor will not exercise any rights granted under this
agreement or fulfill any obligation under this agreement in a manner that will
result in triggering reporting issuer requirements for the Company under
Canadian Multilateral Instrument 51-105 - Issuers Quoted in the U.S.
Over-The-Counter Markets, including, but not limited to:

(a)

administering the business of the Company from a Canadian Jurisdiction; and

    (b)

conducting promotional activities in relation to the Company from a Canadian
Jurisdiction.


6.

TERM AND TERMINATION

6.1.                This Agreement shall remain in full force and effect for so
long as any party has any right, title or interest in Newco. Termination of this
Agreement shall not, however, relieve any Party from any obligations theretofore
accrued but unsatisfied nor from its obligations with respect to rehabilitation
or environmental clean up of any operations nor from any requirements in this
Agreement pertaining to confidentiality or ongoing royalty benefits or
obligations.

7.

RECORDS AND AUDIT

7.1.                The Company shall keep and maintain during the currency of
this Agreement, such full and accurate records (including books of account) as
are necessary to determine the amounts payable hereunder;

7.2.                The Company shall permit a member of the American Institute
of Certified Public Accountants designated by the Creditor during normal
business hours and upon reasonable notice to have full access to such records,
to audit them, and to make copies of solely for the purpose of verifying the
accuracy thereof. The Creditor shall bear all costs of such examination unless
such examination reveals material misstatement or mispayment for the amount
owing by the Company to the Creditor of 5% or more, in which event the Company
shall bear all costs of such examination, and Company agrees to promptly
reimburse the Creditor for such costs;

7.3.                If any such inspection reveals a shortfall in the proceeds
payable to the Creditor, hereunder then the Company shall forthwith pay the full
amount of such shortfall, to the Creditor;

7.4.                For each of the Company’s fiscal quarters occurring wholly
or partly during the term of this Agreement, the Company shall within
ninety-five (95) days after the end of each such fiscal year, deliver to the
Creditor an accounting of the profits under this Agreement and a copy of the
Company’s financial statements for such fiscal quarter; and

--------------------------------------------------------------------------------

-5-

7.5.                Notwithstanding paragraphs 9.2 and 9.4 of this Agreement,
the Company will not be required to disclose any material non-public information
until such time as the information becomes immaterial, or is publically
disclosed.

8.

ASSIGNMENT

8.1.                The rights granted by this Agreement may not be sold,
assigned, sub-licensed or otherwise transferred by the Creditor without the
prior written consent of the Company, which consent shall not be unreasonably
withheld.

9.

CONFIDENTIALITY

9.1.                Where used in this Agreement, "Confidential Information"
means all knowledge, information, techniques, methods, processes, know how,
business projections, and intellectual property (whether or not reduced to
writing; whether or not subject to proprietary protection at law; and whether or
not the information is already in the public domain) in any way concerning or
relating to the Exploitation Activities which in any way and at any time or
times has been or may be communicated to, acquired by, or learned of by the
Creditor in the course of or as a direct or indirect result of the Creditor’s
access to information concerning the JV Operations or any other Exploitation
Activity. The Creditor specifically acknowledges and agrees in this Agreement,
"Confidential Information" includes information, which may be in the public
domain in some form but shall be considered confidential herein due to its
method of presentation as part and parcel of a system developed by the Creditor;

9.2.                The Creditor acknowledges that the success, profitability
and competitive position of the Company requires that strict confidentiality be
maintained at all times with respect to all Confidential Information, and that
any breach of such confidentiality is capable of causing substantial damage to
the Company. Accordingly, the Creditor covenants and agrees with the Creditor
that:

  i.

the Creditor shall at all times hereafter keep all Confidential Information in
the strictest confidence;

          ii.

the Creditor shall hold all Confidential Information in trust for the Company;
and

          iii.

the Creditor shall not at any time hereafter directly, indirectly or in any
other manner:

          a.

publish or in any way participate or assist in the publishing of any
Confidential Information;

          b.

utilize any Confidential Information, except only as may be required for and in
the course of any provision of consulting services to the Company; or

          c.

disclose or assist in the disclosure of any Confidential Information to any
person, firm, corporation or other entity whatsoever.

The provisions of this paragraph 11.2, shall not apply to any Confidential
Information which the Company expressly permits the disclosure of, provided that
the disclosure is made in compliance with any conditions imposed in connection
with the permission of such disclosure.

--------------------------------------------------------------------------------

-6-

10.

MISCELLANEOUS PROVISIONS

10.1.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to all matters herein contained, and
its execution has not been induced by, nor do any of the parties hereto rely
upon or regard as material, any representations or writings whatsoever not
incorporated herein and made a part hereof. This Agreement shall not be amended,
altered or qualified except by an instrument in writing, signed by all parties
hereto and any amendments, alterations or qualifications hereof shall not be
binding upon or affect the rights of any party who has not given its consent in
writing.

10.2.              Interpretation. The division of this Agreement into articles
and sections is for convenience and reference only and shall not affect the
interpretation of construction of the Agreement.

10.3.              Severability. In the event that any of the covenants herein
shall be held unenforceable or declared invalid for any reason whatsoever, such
unenforceability or invalidity shall not affect the enforceability or validity
of any remaining provisions of the Agreement and such unenforceable or invalid
portion shall be severable from the remainder of this Agreement.

10.4.              Notices. All notices, requests, demands, or communications
made pursuant to the terms hereof or required or permitted to be given by one
party to another shall be given in writing by personal delivery or by registered
mail, postage prepaid, addressed to such other party or delivered to such other
party as follows:


                      to the Creditor at: BRUCE MATHESON   1658 Beach Grove Road
  Delta, BC V4L 1P3   Email: bdmatheson@gmail.com        
                      to the Company at: ROYAL MINES AND MINERALS CORP.   2580
Anthem Village Dr.,   Henderson, NV 89052   Email: jmitch692003@yahoo.com   Fax:
866-381-2090

or to such other address as may be given by any of them to the other from time
to time and such notices, requests, demands or other communications shall be
deemed to have been received when delivered, or, if mailed, ten (10) business
days following the date of mailing thereof, provided that if any such notice,
request, demand or other communication shall have been mailed in regular mail
service shall be interrupted by strikes or other irregularities, such notices,
requests, demands, or other communications shall be deemed to have been received
ten (10) business days after the day following the resumption of normal mail
service.

10.5.              Time of the Essence. Time is of the essence.

10.6.              Further Assurances. The parties agree to sign such other
instruments, cause such meetings to be held, resolutions passed and by-laws
enacted, exercise the vote and influence, do and perform and cause to be done
and performed, such further and other acts and things as may be necessary or
desirable in order to give full effect to this Agreement.

10.7.              Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.

--------------------------------------------------------------------------------

-7-

10.8.              Non-Waiver. No waiver by any party of any breach by any other
party of any of its covenants, obligations and agreements hereunder shall be a
waiver of any subsequent breach of any other covenant, obligation or agreement,
nor shall any forbearance to seek a remedy for any breach be a waiver of any
rights and remedies with respect to such or any subsequent breach.

10.9.              Currency. All dollar amounts in this Agreement are in United
States Dollars, unless otherwise indicated.

10.10.            Governing Law. This contract will be governed by and construed
in accordance with the laws of the State of Nevada, and the laws of the United
States of America applicable therein any court of competent jurisdiction in the
United States of America shall have jurisdiction to adjudicate any matter
arising out of this Agreement.

10.11.            Executed in Counterparts. This Agreement may be executed in
one or more counterparts, each of which so executed shall constitute an original
and all of which together shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement and as of the
date first above written.

 

ROYAL MINES AND MINERALS CORP.
by its authorized signatory

/s/ Jason S. Mitchell

______________________________
Signature of Authorized Signatory

Jason S. Mitchell

______________________________
Name of Authorized Signatory

BRUCE MATHESON

/s/ Bruce Matheson

______________________________
Signature

--------------------------------------------------------------------------------

SCHEDULE "A"

FORM OF PROMISSORY NOTE

PROMISSORY NOTE

EXECUTED BY: Royal Mines and Minerals Corp.   (the "Borrower")     IN FAVOR OF:
Bruce Matheson   (the "Lender")     PRINCIPAL AMOUNT: USD $100,000     DATE OF
EXECUTION: April 16, 2014     PLACE OF EXECUTION: Henderson, NV

FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender on April 1, 2015 the principal sum of USD $100,000, together with
interest thereon at the rate of 6% per annum, calculated and paid annually, both
before and after maturity or default from the date hereof.

The Borrower waives presentment, demand, notice, protest and notice of
non-payment, dishonour, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this
Promissory Note and agrees to pay all costs incurred in the collection in case
this note is given to an attorney for collection, and reasonable attorney’s fees
and costs on appeals, certiorari and/or post trial transactions.

DATED at Henderson, NV this 16th day of April, 2014.

ROYAL MINES AND MINERALS CORP.

Per:

Jason S. Mitchell

--------------------------------------------------------------------------------